                                                                                                            1   HARRIET A. STEINER, Bar No. 109436
                                                                                                                harriet.steiner@bbklaw.com
                                                                                                            2   MARK RANDALL VELASQUEZ, Bar No. 246732
                                                                                                                Mark.Velasquez@bbklaw.com
                                                                                                            3   JOSHUA NELSON, Bar No. 260803
                                                                                                                joshua.nelson@bbklaw.com
                                                                                                            4   JOANNA GIN, Bar No. 323715
                                                                                                                Joanna.Gin@bbklaw.com
                                                                                                            5   BEST BEST & KRIEGER LLP
                                                                                                                500 Capitol Mall
                                                                                                            6    Suite 1700
                                                                                                                Sacramento, California 95814
                                                                                                            7   Telephone:      (916) 325-4000
                                                                                                                Facsimile:      (916) 325-4010
                                                                                                            8
                                                                                                                Attorneys for Plaintiff
                                                                                                            9   Sacramento Metropolitan Cable Television
                                                                                                                Commission
                                                                                                           10

                                                                                                           11                                         UNITED STATES DISTRICT COURT
BEST BEST & KRIEGER LLP


                                                                            SACRAMENTO, CALIFORNIA 95814




                                                                                                                                                      EASTERN DISTRICT OF CALIFORNIA
                                             500 CAPITOL MALL, SUITE 1700




                                                                                                           12
                          ATTORNEYS AT LAW




                                                                                                           13

                                                                                                           14   SACRAMENTO METROPOLITAN CABLE                          Case No. 2:18-cv-00500-WBS-JDP
                                                                                                                TELEVISION COMMISSION,                                 Case No. 2:18-cv-01212-WBS-JDP
                                                                                                           15
                                                                                                                                         Plaintiff,                    JOINT STIPULATION FOR
                                                                                                           16                                                          VOLUNTARY DISMISSAL WITH
                                                                                                                         v.                                            PREJUDICE AND RETENTION OF
                                                                                                           17                                                          JURISDICTION BY THIS COURT FOR
                                                                                                                COMCAST CABLE COMMUNICATIONS                           ENFORCEMENT;
                                                                                                           18   MANAGEMENT, LLC,                                       ORDER

                                                                                                           19                            Defendant.
                                                                                                                                                                      Fed. R. Civ. P. 41(a)(1)(A)(ii)
                                                                                                           20
                                                                                                           21
                                                                                                                                                                       Action Filed:     January 29, 2018 &
                                                                                                           22                                                                            May 11, 2018

                                                                                                           23                                                          District Judge: Hon. William B. Shubb

                                                                                                           24

                                                                                                           25

                                                                                                           26
                                                                                                           27
                                                                                                                                                                                           2:18-CV-00500-WBS-JDP;
                                                                                                           28                                                                               2:18-CV-01212-WBS-JDP
                                                                                                                                                                              JOINT STIPULATION FOR VOLUNTARY
                                                                                                                                                                                  DISMISSAL WITH PREJUDICE AND
                                                                                                                82461.00007\33841612.4                                        RETENTION OF JURISDICTION BY THIS
                                                                                                                                                                                COURT FOR ENFORCEMENT; ORDER
                                                                                                            1                                        JOINT STIPULATION

                                                                                                            2

                                                                                                            3            Plaintiff Sacramento Metropolitan Cable Television Commission (“SMCTC”) and

                                                                                                            4   Defendant Comcast Cable Communications Management, LLC (“Comcast”), referred to

                                                                                                            5   collectively as the “Parties”, by and through their respective counsel, hereby stipulate as follows:

                                                                                                            6            WHEREAS, on May 21, 2021, the Parties executed the Settlement Agreement

                                                                                                            7   (“Settlement Agreement”) that provided for, among other terms, dismissal of the above-captioned

                                                                                                            8   actions styled SMCTC v. Comcast, Case Nos. 2:18-cv-00500-WBS-JDP and Case No. 2:18-cv-

                                                                                                            9   01212-WBS-JDP (the “Actions”);

                                                                                                           10            WHEREAS, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), and consistent

                                                                                                           11   with the Settlement Agreement, the Parties seek dismissal with prejudice of the Actions in their
BEST BEST & KRIEGER LLP


                                                                            SACRAMENTO, CALIFORNIA 95814
                                             500 CAPITOL MALL, SUITE 1700




                                                                                                           12   entirety;
                          ATTORNEYS AT LAW




                                                                                                           13            WHEREAS, there are required obligations yet to be satisfied under the Settlement

                                                                                                           14   Agreement; and

                                                                                                           15            WHEREAS, the Parties request that this Court retain jurisdiction to enforce the Settlement

                                                                                                           16   Agreement, notwithstanding dismissal with prejudice of the Actions.

                                                                                                           17            IT IS HEREBY STIPULATED AND AGREED, by and between the Parties in these

                                                                                                           18   Actions, through their respective undersigned legal counsel, and pursuant to Federal Rule of Civil

                                                                                                           19   Procedure 41(a)(1)(A)(ii) that all of the claims that were asserted or that could have been asserted

                                                                                                           20   in the Actions be dismissed with prejudice, with each party to bear its own attorneys’ fees and
                                                                                                           21   costs, provided that this Court retain exclusive jurisdiction to enforce the terms and conditions of

                                                                                                           22   the Settlement Agreement, notwithstanding this dismissal herein.

                                                                                                           23   Dated: May 24, 2021                                BEST BEST & KRIEGER LLP
                                                                                                           24
                                                                                                                                                                   By: /s/ Mark Randall Velasquez
                                                                                                           25                                                         MARK RANDALL VELASQUEZ
                                                                                                           26                                                         Attorneys for Plaintiff
                                                                                                                                                                      Sacramento Metropolitan Cable Television
                                                                                                           27                                                         Commission
                                                                                                                                                                                           2:18-CV-00500-WBS-JDP;
                                                                                                           28                                                                               2:18-CV-01212-WBS-JDP
                                                                                                                                                                              JOINT STIPULATION FOR VOLUNTARY
                                                                                                                                                                -2-               DISMISSAL WITH PREJUDICE AND
                                                                                                                82461.00007\33841612.4                                        RETENTION OF JURISDICTION BY THIS
                                                                                                                                                                                COURT FOR ENFORCEMENT; ORDER
                                                                                                            1
                                                                                                                Dated: May 24, 2021       COOPER, WHITE & COOPER LLP
                                                                                                            2

                                                                                                            3                             By: /s/ Edward L. Seidel
                                                                                                                                              EDWARD L. SEIDEL
                                                                                                            4
                                                                                                                                              Attorneys for Defendant
                                                                                                            5                                 Comcast Cable Communications
                                                                                                                                              Management, LLC
                                                                                                            6

                                                                                                            7

                                                                                                            8

                                                                                                            9

                                                                                                           10

                                                                                                           11
BEST BEST & KRIEGER LLP


                                                                            SACRAMENTO, CALIFORNIA 95814
                                             500 CAPITOL MALL, SUITE 1700




                                                                                                           12
                          ATTORNEYS AT LAW




                                                                                                           13

                                                                                                           14

                                                                                                           15

                                                                                                           16

                                                                                                           17

                                                                                                           18

                                                                                                           19

                                                                                                           20
                                                                                                           21

                                                                                                           22

                                                                                                           23

                                                                                                           24

                                                                                                           25

                                                                                                           26
                                                                                                           27
                                                                                                                                                                2:18-CV-00500-WBS-JDP;
                                                                                                           28                                                    2:18-CV-01212-WBS-JDP
                                                                                                                                                   JOINT STIPULATION FOR VOLUNTARY
                                                                                                                                         -3-           DISMISSAL WITH PREJUDICE AND
                                                                                                                82461.00007\33841612.4             RETENTION OF JURISDICTION BY THIS
                                                                                                                                                     COURT FOR ENFORCEMENT; ORDER
                                                                                                            1                                                ORDER

                                                                                                            2            The Stipulation and Order for Dismissal with Prejudice with Retention of Jurisdiction by

                                                                                                            3   this Court for Enforcement is approved. It is hereby ordered that Case No. 2:18-cv-00500-WBS-

                                                                                                            4   JDP and Case No. 2:18-cv-01212-WBS-JDP are dismissed with prejudice, with each party to bear

                                                                                                            5   its own attorneys’ fees and costs. This Court shall retain jurisdiction to enforce the terms and

                                                                                                            6   conditions of the Settlement Agreement, notwithstanding this dismissal herein. The clerk is

                                                                                                            7   directed to close these Actions, subject to any reopening as necessary.

                                                                                                            8            IT IS SO ORDERED.

                                                                                                            9   Dated: May 26, 2021

                                                                                                           10

                                                                                                           11
BEST BEST & KRIEGER LLP


                                                                            SACRAMENTO, CALIFORNIA 95814
                                             500 CAPITOL MALL, SUITE 1700




                                                                                                           12
                          ATTORNEYS AT LAW




                                                                                                           13

                                                                                                           14

                                                                                                           15

                                                                                                           16

                                                                                                           17

                                                                                                           18

                                                                                                           19

                                                                                                           20
                                                                                                           21

                                                                                                           22

                                                                                                           23

                                                                                                           24

                                                                                                           25

                                                                                                           26
                                                                                                           27
                                                                                                                                                                                          2:18-CV-00500-WBS-JDP;
                                                                                                           28                                                                              2:18-CV-01212-WBS-JDP
                                                                                                                                                                             JOINT STIPULATION FOR VOLUNTARY
                                                                                                                                                               -4-               DISMISSAL WITH PREJUDICE AND
                                                                                                                82461.00007\33841612.4                                       RETENTION OF JURISDICTION BY THIS
                                                                                                                                                                               COURT FOR ENFORCEMENT; ORDER
